     Case 2:19-cv-00273-JAK-GJS Document 26 Filed 07/23/19 Page 1 of 2 Page ID #:209

'~ "WFIF.tI RECORDED MAIL T0:

    Center For Disability Access
    Dennis Price,ESQ.,SBN 279082
     Mail: PO Box 262490,San Diego,CA 92196-2490
    9845 Erma Road,Suite 300,San Diego,CA 92131
    (858)375-7385;Fax(888)422-5191

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                             CASE NUMBER:
    Orlando Gazcia,

                                        PLAINTIFF(S),     I CV 2:19-cv-00273-JAK-GJSx
                              v.

    Beverly Corner,LLC,et al.,                                   ABSTRACT OFJUDGMENT/ORDER




    I certify that in the above-entitled action and Court,Judgment/Order was entered on 6/18/19
    in favor of Orlando Garcia
    whose address is C/O Dennis Price,9845 Erma Road,Suite 300,San Diego,CA 92131
    and against Beverly Corner,LI.0 and Florence Corner Oil Corp.
    whose last known address is 8901 Atlantic Avenue,South Gate,California
    for $ 4000.00                    Principal, $ 0                  Interest, $645.00              Costs,
    and $ 3000.00                  Attorney Fees.

    ATTESTED this           23rd          day of      J V Ly         ,2019
    Judgment debtor's driver's license no. and state;                     (last 4 digits) Q Unknown.
    Judgment debtor's Social Security number;                              (last 4 digits) Q Unknown.
    p No stay ofenforcement ordered by Court
    ❑ Stay ofenforcement ordered by Court,stay date ends



    judgment debtor's attorney's name and address and/or address at which summons was served:


    9448 WPICOBlvd LosAngeles, CA 90035                                  CLERK,U.S. DISTRICT
Z                                                                                                 ~.~~
                                                                                                  _pi~~ LLi Dlrr~~



                                                                    f                             ~    ~
                                                                                     epu Clerk     \~/
                                                                                    /                   t°'n~~~~
    NOTE:JUDGMENTSREGISTERED UNDER 28 U.S.C. 41%3BEAR THE RATE OFINTEREST OF THE DISTRICT OF OR~~~Ii
    AND CALCULA1ZD AS OF THE DATE OPENTRYIN THAT DISTRICT

    G-18(03/1Z)                              AHSTMCI'OF JUDGMENGORDER
                                                                        ~.-
 Case 2:19-cv-00273-JAK-GJS Document 26 Filed 07/23/19 Page 2 of 2 Page ID #:210
., .                        ~~
  2
                                       PROOF OF SERVICE
  3
                                   Garcia v. Beverly Corner,LLC
  4                               Case # 2:19-CV-00273-JAK-GJS
  5    1,the undersigned, am over the age of eighteen years. I am not a party to the above-entitled
       action; my business address is 9845 Erma Road,Suite 300, San Diego, California 92131
  6
              On July 19,2019 I served the following document(s):
  7

  8    Abstractofjudgment
  9    Addressed to:
        Beverly Corner,LLC,a California Limited        Florence Comer Oil Corp., a California
  10                                                    Corporation
        Liability Company
        c% Ben B Kohanteb                              c/o Ben B Kohanteb
  11
       9448 W Pico Blvd                                9448 W Pico Blvd
  12    Los An eles CA 90035                           Los An eles CA 90035

  13   D      BY MAIL: I caused such envelope with postage thereon fully prepaid to be placed in
              the United States mail at San Diego, California.
  14   O      BY FACSIMILE:In addition to the service by mail as set forth above,I forwarded a
              copy of said documents via facsimile to the listed facsimile number.
  15   O      BY OVERNITE EXPRESS:I caused such envelope with postage thereon fully
              prepaid to be placed in the Designated Overnite Express drop box at San Diego,
  16          California.
       O      BY PERSONAL SERVICE: I caused said documents to be personally served on all
  17          listed recipients via Diversified Legal Services.
       O      BY ELECTRONIC MAIL TRANSMISSION: via the United States District Court,
  18          Central District of California's CM/ECF system. I caused the listed documents to be
              electronically filed and subsequently emailed to the recipient(sj.
  19

  20          Executed on July 19, 2019, from San Diego, California.

  21   I declare under penalty of perjury under the laws ofthe State of California that the above is
       true and correct.
  22

  23
                                                                              D
  24                                                                Kayla Drayton

  25

  26

  27

  28   PROOF OF SERVICE
